item1086jimmichenerse_image1.jpg [item1086jimmichenerse_image1.jpg]


Exhibit 10.86
November 1, 2017
James M. Michener
General Counsel



Dear Jim:


This letter agreement (the “Agreement”) will confirm our understanding regarding
your retirement from Assured Guaranty Ltd. (the “Company”).
SECTION 1
RETIREMENT DATE


In discussions with the Company, you and the Company have agreed that you will
resign as General Counsel and as an executive officer of the Company and its
Affiliates (as defined in Section 3.5 of this Agreement), effective as of
December 31, 2017 (the “Resignation Date”). Subject to the terms of this
Agreement, during the period beginning on January 1, 2018 and ending on December
31, 2018 (the “Retirement Date” and the period between January 1, 2018 and the
Retirement Date referred to as the “Transition Period”), you shall remain
employed by the Company as a non-executive officer with a title of Senior
Advisor to the Chief Executive Officer of the Company. The effective date of
your separation from all positions and employment with the Company and its
Affiliates will be the Retirement Date or, if earlier, the date your termination
occurs for any other reason (the date of your termination referred to as the
“Separation Date”). As a result of your retirement and in recognition of your
years of exceptional service to the Company and in order to incentivize you to
remain with the Company through the Retirement Date, the Company has approved
certain rights to continued eligibility for future cash and equity grants and to
accelerated and continued vesting of unvested equity awards held by you as of
the Retirement Date that were granted pursuant to the Assured Guaranty Ltd. 2004
Long-Term Incentive Plan, as amended (the “LTIP”) all as detailed below in
Section 2. The offer to you set forth in this Agreement shall remain outstanding
during the period described in the release of claims attached hereto as Exhibit
A (the “First Release”), provided that the Company may, in its sole discretion,
by written notice to you, extend this date. The release of claims attached
hereto as Exhibit B (the “Second Release”) should be signed and returned to the
Company on or after your Separation Date such that the Second Release becomes
effective within the sixty-day period following your Separation Date; provided,
however, that the Second Release must be signed by someone with applicable
authority to sign on your behalf in the event of your death or Permanent
Disability. You shall be considered to be Permanently Disabled if you become
entitled to long-term disability benefits pursuant to any applicable long-term
disability plan maintained by the Company or an Affiliate or, if no such
long-term disability plan is maintained, if you would be treated as “disabled”
in accordance with the provisions of Treas. Reg. §1.409A-3(i)(4).










Assured Guaranty Ltd.
 
 
 
30 Woodbourne Avenue, 5th Floor
main    441 279 5700
info@assuredguaranty.com
www.assuredguaranty.com
Hamilton HM 08
fax    441 279 5701
 
 
Bermuda
 
 
 

--------------------------------------------------------------------------------




SECTION 2
PAYMENTS AND BENEFITS
You shall be entitled to compensation, benefits, payments, and distributions
from the Company and its Affiliates in accordance with this Section 2.
2.1.    Amounts Prior to Retirement Date.
(a)    Base Salary. Your annual base salary through the Separation Date shall
remain at no less than $625,000.
(b)    2017 Cash Incentive Payment. In February 2017, the Compensation Committee
of the Company’s Board of Directors (the “Compensation Committee”) assigned an
individual target cash incentive amount related to your 2017 performance (the
“2017 Cash Incentive Payment”) of 2.00x your annual base salary. Consistent with
past practice and subject to your continued employment through the payment date,
which will be no later than March 15, 2018, your actual 2017 Cash Incentive
Payment will be determined by the Compensation Committee, consistent with other
executive officers and based on your actual 2017 performance; provided, however,
if you incur a termination of employment due to death or Permanent Disability
prior to the payment date, you shall remain eligible to receive the 2017 Cash
Incentive Payment based on your actual performance through the date of such
termination as determined by the Compensation Committee. If you incur a
termination for any reason other than due to death or Permanent Disability prior
to the payment date of the 2017 Cash Incentive Payment, you shall forfeit your
right to the 2017 Cash Incentive Payment.
(c)    2017 Equity Award. To the extent you are granted an award of long-term
incentive compensation (the “2017 Equity Award”) by the Compensation Committee
relating to your 2017 performance, such award will be in the form of Restricted
Stock Units pursuant to a grant agreement substantially in the form attached
hereto as Exhibit C, and will be awarded no later than March 15, 2018; provided,
however, in the event that you incur a termination of employment due to death or
Permanent Disability prior to the date of grant, you shall be entitled to a cash
payment on the date such grant would have otherwise been made in a value equal
to what would have been the target nominal value of such Restricted Stock Units.
Consistent with past practice and subject to your continued employment through
the date of grant, the nominal value of the 2017 Equity Award will be determined
by the Compensation Committee, consistent with other executive officers and
based on your actual 2017 performance; provided, however, if you incur a
termination of employment due to death or Permanent Disability prior to the date
of grant, you shall remain eligible to receive the 2017 Equity Award (in cash as
noted above) based on your actual performance through the date of such
termination as determined by the Compensation Committee. If you incur a
termination for any reason other than due to death or Permanent Disability prior
to the date of grant of the 2017 Equity Award, you shall forfeit your right to
the 2017 Equity Award.
(d)    Executive Severance Plan. For the avoidance of doubt, you shall remain
eligible for severance payments pursuant to the Assured Guaranty Ltd. Executive
Severance Plan (the “Severance Plan”) in the event you incur a Qualifying
Termination (as defined in the Severance Plan) prior to the Retirement Date
subject to all applicable terms of the Severance Plan.


2

--------------------------------------------------------------------------------




(e)    Employee Benefits. Prior to your Separation Date, you shall remain
eligible for the employee benefits plans maintained by the Company and its
Affiliates subject to the terms of such plans.
(f)    Within thirty days of the Separation Date or such earlier date as
required by applicable law, the Company shall pay you (i) the amount of all
earned and previously unpaid salary for the period ending on your Separation
Date, based upon your then-current annual base salary, and (ii) an amount that
is in settlement of any and all vacation days that you have accrued but did not
use, and to which you are entitled from the Company. You will not accrue or be
entitled to any vacation after your Separation Date.
2.2.    Amounts On or After the Retirement Date. Subject to you remaining
employed until the Retirement Date (except as provided below), your signing and
not revoking the First and Second Release, and your continued compliance with
the terms of Section 3 below, the Company shall pay you the following
(collectively referred to herein as the “Separation Payments”); provided,
however, that, if the Second Release does not become effective on or before the
sixtieth day after your Retirement Date or you violate the terms of Section 3
below, you shall forfeit your right to receive the Separation Payments:
(a)    2018 Cash Incentive Payment. Subject to your continued employment in
2018, in February 2019, the Compensation Committee will grant you a cash
incentive award related to your 2018 performance (the “2018 Cash Incentive
Payment”) with a target amount of 2.00x your annual base salary. Consistent with
past practice and subject to your continued employment through the Retirement
Date, your actual 2018 Cash Incentive Payment, which will be paid no later than
March 15, 2019, will be determined by the Compensation Committee, consistent
with other executive officers and based on your actual 2018 performance;
provided, however, if you incur a termination of employment due to death or
Permanent Disability during 2018 prior to the Retirement Date, you shall remain
eligible to receive the 2018 Cash Incentive Payment based on your actual
performance during 2018 through the date of such termination as determined by
the Compensation Committee. If you incur a termination for any reason other than
due to death or Permanent Disability prior to the Retirement Date, you shall
forfeit your right to the 2018 Cash Incentive Payment. In addition, subject to
the terms of this paragraph, you shall be entitled to an additional payment on
the date that the 2018 Cash Incentive Payment, if any, is made to you in an
amount equal to the 2018 Cash Incentive Payment multiplied by twelve percent
(12%).
(b)    2018 Equity Award. To the extent you are determined to have earned an
award of long-term incentive compensation (the “2018 Equity Award”) by the
Compensation Committee relating to your 2018 performance, you shall be entitled
to cash payments with a total value equal to what would have been the target
nominal value of any Restricted Stock Units that would have otherwise been
granted to you, and you will be paid such total cash value in two equal
installments with fifty percent (50%) paid on December 1, 2019 and the remaining
fifty percent (50%) paid on December 1, 2020. Consistent with past practice and
subject to your continued employment through the Retirement Date, the nominal
value of the 2018 Equity Award will be determined by the Compensation Committee,
consistent with other executive officers and based on your actual 2018
performance; provided, however, if you incur a termination of employment due to
death or Permanent Disability during 2018 prior to the Retirement Date, you
shall remain eligible to receive the 2018 Equity Award (in cash as noted above)
based on your actual performance through the date of such termination as


3

--------------------------------------------------------------------------------




determined by the Compensation Committee. If you incur a termination for any
reason other than due to death or Permanent Disability prior to the Retirement
Date, you shall forfeit your right to the 2018 Equity Award.
2.3.    Performance Retention Plan. For the 2014 through 2017 tranche of your
2014 performance retention plan (“PRP”) award granted to you previously pursuant
to the LTIP as detailed in the terms of Exhibit D, you shall remain eligible to
receive the payment during the Transition Period subject to the applicable terms
of the LTIP and any applicable grant agreement with such payment to be made no
later than March 15, 2018. All other amounts with respect to any other tranches
of previously granted PRP awards have already been paid to you.
2.4.    Restricted Stock Units. For restricted stock unit (“RSU”) awards granted
to you pursuant to the LTIP that remain unvested as of the date of this
Agreement as detailed in the terms of Exhibit D, you shall remain eligible to
receive a distribution of shares and payment of any dividend equivalents for any
vesting date prior to your Retirement Date subject to the applicable terms of
the LTIP and any applicable grant agreement. Subject to you remaining employed
until the Retirement Date, your signing and not revoking the First and Second
Release, and your continued compliance with the terms of Section 3 below and the
applicable terms of the LTIP and any applicable grant agreement, your
termination shall treated as a retirement for purposes of such grants and you
shall become vested subject to the terms of the award agreement and receive an
accelerated distribution of shares and payment of any dividend equivalents
pursuant to the RSU awards granted pursuant to the LTIP as detailed in the terms
of Exhibit D (“RSU Distributions”); provided, however, that, if the Second
Release does not become effective on or before the sixtieth day after your
Retirement Date or you violate the terms of Section 3 below or the applicable
terms of the LTIP or any applicable grant agreement, you shall forfeit your
right to receive the RSU Distributions; provided, further, however, that if you
incur a termination prior to the Retirement Date for any reason, your right to
vesting or distribution with respect to such termination shall be determined in
accordance with the terms of the applicable grant agreement.
2.5.    Performance Stock Units. For performance stock unit (“PSU”) awards
granted previously pursuant to the LTIP that remain unvested as of the date of
this Agreement as detailed in the terms of Exhibit D, you shall remain eligible
to receive a distribution of shares for any vesting date prior to your
Retirement Date subject to the applicable terms of the LTIP and any applicable
grant agreement. Subject to you remaining employed until the Retirement Date,
your signing and not revoking the First and Second Release, and your continued
compliance with the terms of Section 3 below, and the applicable terms of the
LTIP and any applicable grant agreement, you shall be treated as if you remained
employed after the Retirement Date through the applicable vesting date for
purposes of the PSU awards granted to you pursuant to the LTIP as detailed in
the terms of Exhibit D with the amounts of the applicable distributions
determined by the Compensation Committee based on the achievement of the
performance goals as of the last day of the applicable performance period
subject to the terms of the award agreement (“PSU Distributions”); provided,
however, that, if the Second Release does not become effective on or before the
sixtieth day after your Retirement Date or you violate the terms of Section 3
below or the applicable terms of the LTIP or any applicable grant agreement, you
shall forfeit your right to receive the PSU Distributions; provided, further,
however, that if you incur a termination prior to the Retirement Date for any
reason, your right to vesting or distribution with respect to such termination
shall be determined in accordance with the terms of the applicable grant
agreement.


4

--------------------------------------------------------------------------------




2.6.    COBRA Coverage. On and after your Separation Date, your entitlement to
continue medical coverage under the benefit plans of the Company will be
determined in accordance with any retiree medical provisions of the plans and
with the provisions of section 4980B of the Internal Revenue Code of 1986, as
amended (the “Code”), and section 601 of the Employee Retirement Income Security
Act of 1974, as amended (which continuation coverage is sometimes referred to as
“COBRA coverage”).
2.7.    Other Benefits. You will be entitled to benefits under the Company’s
qualified retirement plan and according to the terms of such plan, and you will
be entitled to a distribution of your accrued benefits in the AG US Group
Services Inc. Supplemental Executive Retirement Plan (the “SERP”) following the
Separation Date pursuant to the terms of such plan. Except as otherwise provided
herein, all other benefits shall cease as of the Separation Date.
2.8.    Housing, Car and Family Travel Subsidy. You will continue to receive the
payment of your current housing subsidy for your residence in Bermuda, your car
allowance, and your family travel allowance through the Resignation Date.
2.9.    Relocation Reimbursement. You will be entitled to be reimbursed for the
reasonable, documented relocation expenses you incurred between the date of this
Agreement and March 31, 2018 for moving your possessions from your residence in
Bermuda to either Connecticut or New Hampshire or such other location approved
by the Company, subject to the rules established by the Company relating to such
reimbursement.
2.10.    Tax Preparation Reimbursement. Subject to you remaining employed until
the Retirement Date, your signing and not revoking the First and Second Release,
and your continued compliance with the terms of Section 3 below, you will be
entitled to be reimbursed for the reasonable, documented accounting fees and
expenses incurred no later than December 31, 2019 in the preparation of your tax
returns through and including calendar year 2018, subject to the rules
established by the Company relating to such reimbursement.
2.11.    Withholding. All amounts otherwise payable under this Agreement shall
be subject to customary withholding and other employment taxes, and shall be
subject to such other withholding as may be required in accordance with the
terms of this Agreement.
2.12.    Other Payments. Except as specified in this Section 2, or as otherwise
expressly provided in or pursuant to the Agreement, you shall be entitled to no
compensation, benefits or other payments or distributions, and references in the
First Release and the Second Release to the release of claims against the
Company shall be deemed to also include reference to the release of claims
against all compensation and benefit plans and arrangements established or
maintained by the Company and its Affiliates.


5

--------------------------------------------------------------------------------




SECTION 3
PROTECTION OF COMPANY INTERESTS
3.1.    Restrictive Covenants. As a condition to receiving the payments in
Section 2, you expressly agree and acknowledge that you agree to the terms of
this Section 3, and you expressly agree and acknowledge that all applicable
terms of the LTIP and all award agreements for awards previously granted to you
pursuant to the LTIP shall survive and that you remain bound by the terms of
such agreements (including, but not limited to, all applicable restrictive
covenants contained in such agreements which shall apply to each applicable
award under the LTIP in addition to the restrictive covenants listed in this
Section 3).
3.2.    Non-competition and Non-solicitation. You agree that you shall not, at
any time during your employment with the Company or during the two-year period
following the Separation Date, directly or indirectly engage in a Competitive
Activity. For purposes of this Agreement, “Competitive Activity” shall mean (i)
your engaging in an activity, directly or indirectly, whether as an employee,
consultant, partner, principal, agent, distributor, representative, stockholder
(except as a less than one percent stockholder of a publicly traded company or a
less than five percent stockholder of a privately held company) or otherwise,
within the United States, Bermuda, Europe or Australia, if such activities
involve insurance or reinsurance of entities or risks that are competitive with
the insurance or reinsurance business then being conducted or contemplated by
the Company or any Affiliate and which, during the period covered by your
employment, were conducted or contemplated by the Company or any Affiliate; or
(ii) you engaging in any activity, directly or indirectly, whether on behalf of
yourself or any other person or entity (x) to solicit any client and/or customer
of the Company or any Affiliate or (y) to hire any employee or former employee
of the Company or any present or former Affiliate of the Company or encourage
any employee of the Company or Affiliate to leave the employ of the Company or
Affiliate.
3.3.    Non-Disparagement. At all times prior to and following the Separation
Date, you agree that you shall not make any statements or express any views that
disparage the business reputation or goodwill of the Company and/or any of its
Affiliates.
3.4.    Confidentiality. You agree that you shall not, without the prior written
consent of the Company, use, or disclose to any person (other than an employee
of either of the Company or an Affiliate, or other person, to whom disclosure is
necessary to the performance by you of your duties in the employ of the Company
or Affiliate) any confidential or proprietary information about the Company or
any Affiliate or their business, unless and until such information has become
known to the public generally (other than as a result of unauthorized disclosure
by you). The foregoing covenants by you shall be without limitation as to time
and geographic applications. Nothing in this Section 3.4 or this Agreement
prohibits you from reporting possible violations of applicable law or regulation
to any governmental agency or entity or making other disclosures that are
protected under the whistleblower provisions of any applicable law or
regulation.
3.5.    Property. You represent and warrant that you have or prior to the
Separation Date you will have (i) removed your personal effects from your office
at the Company, (ii) vacated such office, (iii) returned to the Company all
property of the Company and its Affiliates, including, without limitation, any
Company computer, Blackberry, iPhone, iPad, any keys, credit cards, passes,
files, confidential documents or material, or other property belonging to the
Company or its Affiliates, and (iv) returned all writings, files, records,
correspondence, notebooks, notes and other documents and things (including any
copies thereof) containing any trade secrets relating to the Company or its
Affiliates. For purposes of the preceding sentence, the term


6

--------------------------------------------------------------------------------




“trade secrets” shall mean information, including a formula, pattern,
compilation, program device, method, technique, or process, that: (i) derives
independent economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use, and (ii) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy. You
further represent and warrant that (i) prior to your Separation Date, you have
not deleted or altered any documents, files or information in the Company
computer, BlackBerry, iPhone, iPad, or in the Company’s electronic or other
records, or duplicated, downloaded or otherwise retained any documents, files or
other information belonging to the Company or its Affiliates, other than a
routine deletion or alteration in the ordinary course of business and (ii) after
your Separation Date, you will not delete or alter any documents, files or
information in the Company laptop computer, BlackBerry, iPhone, iPad, or
duplicated, downloaded or otherwise retained any documents, files or other
information belonging to the Company or its Affiliates, other than a routine
deletion or alteration in the ordinary course of business. For purposes of this
Agreement, the term “Affiliate” means (a) any corporation, partnership, joint
venture or other entity which, owns, directly or indirectly, at least a fifty
percent interest in the Company (or any successor to the Company); (b) any
corporation, partnership, joint venture or other entity in which at least a
fifty percent interest is owned, directly or indirectly, by the Company or by
any entity that is an Affiliate by reason of clause (a) next above; or (c) any
other corporation, partnership, joint venture or other entity which is under
common control with the Company. For purposes of the definition of Affiliate,
“control” (including with correlative meanings, the terms “controlling”,
“controlled by” or “under common control with”), as used with respect to any
entity, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such entity,
whether through the ownership of voting securities or by contract or otherwise.
3.6.    No Interference With Rights: The Parties agree that nothing in this
Agreement shall be construed to prohibit you from challenging illegal conduct or
engaging in protected activity, including without limitation reporting possible
violations of any law or regulation to any governmental agency or entity or
making other disclosures that are protected under the whistleblower provisions
of any law or regulation, filing a charge or complaint with, and/or
participating in any investigation or proceeding conducted by, the National
Labor Relations Board, the Equal Employment Opportunity Commission, the
Securities and Exchange Commission, and/or any other federal, state or local
government agency. Further, the Parties agree that nothing in this Agreement
shall be construed to interfere with the ability of any federal, state or local
government agency to investigate any such charge or complaint, or your ability
to communicate voluntarily with any such agency. However, by signing this
Agreement, you understand that you are waiving your right to receive individual
relief based on claims asserted in any such charge or complaint, except where
such a waiver is prohibited. You understand that your release of claims as
contained in this Agreement does not extend to any rights you may have under any
laws governing the filing of claims for COBRA, unemployment, disability
insurance and/or workers’ compensation benefits. You further understand that
nothing herein shall be construed to prohibit you from: (a) challenging the
Company’s failure to comply with its promises to make payment and provide other
consideration under this Agreement; (b) asserting your right to any vested
benefits to which you are entitled pursuant to the terms of the applicable plans
and/or applicable law; (c) challenging the knowing and voluntary nature of your
release of claims under the Age Discrimination in Employment Act of 1967; and/or
(d) asserting any claim that cannot lawfully be waived by private agreement.


7

--------------------------------------------------------------------------------




3.7.    Cooperation. You agree that you will reasonably cooperate with the
Company and its Affiliates, and their respective counsel in connection with any
investigation, administrative proceeding or litigation, or in response to a
reasonable request for assistance from the Company or its Affiliates, relating
to any matter that occurred during your employment in which you were involved or
of which you have knowledge. The Company or its Affiliates will reimburse you
for your reasonable costs incurred, upon proper and timely submission of
receipts with respect thereto, in accordance with the Company’s or its
Affiliates’ then-current policy, practices or procedures. You agree that, in the
event you are subpoenaed by any person or entity (including, but not limited to,
any government agency) to provide documents or give testimony (in a deposition,
court proceeding or otherwise) or are requested by a governmental or regulatory
body to provide an interview, which in any way relates to your employment by the
Company or any of its Affiliates, you will give prompt notice of such request to
General Counsel, AG US Group Services Inc., 1633 Broadway, New York, NY 10019
(generalcounsel@agltd.com) (or his or her successor or designee) and, unless
otherwise required by law, will make no disclosure or production until the
Company or its Affiliates have had a reasonable opportunity to contest the right
of the requesting person or entity to such disclosure or production.
3.8.    Effect of Covenants. Nothing in this Section 3 shall be construed to
adversely affect the rights that the Company would possess in the absence of the
provisions of such Section.
SECTION 4
RELEASE AND WAIVER


As part of this Agreement, and in consideration of the additional payments
provided to you in accordance with this Agreement, you are required to execute
the First Release, in the form set forth as Exhibit A of this Agreement, and the
Second Release, in the form set forth as Exhibit B of this Agreement, which are
attached to and form a part of this Agreement. This Agreement (including all
Exhibits to this Agreement), and the commitments and obligations of all parties
hereunder: (a) shall become final and binding immediately following the
expiration of your right to revoke the execution of the Second Release in
accordance with paragraph 2(d) of the release; (b) shall not become final and
binding until the expiration of such right to revoke; and (c) shall not become
final and binding if you revoke such execution.
SECTION 5
MISCELLANEOUS
5.1.    Amendment. This Agreement may be amended or canceled only by mutual
agreement of the parties in writing, without the consent of any other person. So
long as you live, no person, other than the parties hereto, shall have any
rights under or interest in this Agreement or the subject matter hereof. It is
the intention of the parties that the payments and benefits to which you could
become entitled under this Agreement not be subject to accelerated recognition
of income or imposition of additional tax under Code Section 409A, and the
Agreement shall be construed in a manner that is consistent with this intent.
5.2.    Waiver of Breach. The waiver by either you or the Company (or its
Affiliates) of a breach of any provision of this Agreement shall not operate as
or be deemed a waiver of any subsequent breach by either you or the Company.
Continuation of benefits hereunder by the Company following a breach by you of
any provision of this Agreement shall not preclude the Company from thereafter
exercising any right that it may otherwise independently have to terminate said
benefits based upon the same violation.


8

--------------------------------------------------------------------------------




5.3.    Effect of Breach. You acknowledge that the Company would be irreparably
injured by your violation of Section 3, and you agree that the Company and its
Affiliates, in addition to any other remedies available to them for such breach
or threatened breach, shall be entitled to a preliminary injunction, temporary
restraining order, or other equivalent relief, restraining you from any actual
or threatened breach of Section 3. If a bond is required to be posted in order
for the Company to secure an injunction or other equitable remedy, the parties
agree that said bond need not be more than a nominal sum. You acknowledge that
each of the covenants contained in Section 3 are an essential part of this
Agreement and a condition to the Company’s agreement to provide the payments and
benefits described in Section 2. If any covenant or term of Sections 3 is
determined to be invalid or unenforceable in any instance, such determination
shall not prevent the reassertion thereof with respect of any other breach or
violation. If, in any proceeding, a court (or other tribunal) refuses to enforce
the covenants contained in Sections 3 because such covenants cover too extensive
a geographic area or too long a period of time, any such covenant shall be
deemed amended to the extent (but only to the extent) required by law to permit
its enforceability hereunder. You also agree that, if you ever challenge the
validity of this Agreement, the First Release or the Second Release or if you
breach the terms of this Agreement, the First Release or the Second Release or
the terms of any applicable grant agreement pursuant to the LTIP, you will
forfeit your right to any unpaid payments pursuant to this Agreement and, if
paid prior to such breach, you agree to repay the Separation Payments to the
Company together with an amount equal to any gain received as a result of the
RSU Distributions and the PSU Distributions.
5.4.    Severability. The invalidity or unenforceability of any provision of
this Agreement will not affect the validity or enforceability of any other
provision of this Agreement, and this Agreement will be construed as if such
invalid or unenforceable provision were omitted (but only to the extent that
such provision cannot be appropriately reformed or modified); provided, however,
that if one or more provisions of the First and Second Release are invalid or
unenforceable, the Company may, in its sole discretion, elect to have the entire
Agreement treated as invalid and unenforceable.
5.5.    Other Agreements. Except as otherwise specifically provided in this
Agreement, this instrument constitutes the entire agreement between you and the
Company and supersedes all prior agreements and understandings, written or oral,
including, without limitation, the Employment Agreement and any other agreements
that may have been made by and between you and the Company or its predecessors
or Affiliates; provided, however, that for the avoidance of doubt, as noted in
Section 3 of this Agreement, you agree that you remain bound by all applicable
terms of the LTIP and all award agreements for awards previously granted to you
pursuant to the LTIP.
5.6.    Governing Law. This Agreement shall be construed in accordance with the
laws of the State of New York without regard to the conflict of law provisions
of any state.
5.7.    Costs. The parties shall each bear their own costs, attorneys’ fees and
other fees incurred in connection with this Agreement and the First and Second
Release. 
5.8.    Exhibits, Other Documents. Except as otherwise expressly provided in
this Agreement, or except where the context clearly requires otherwise, all
references in this Agreement to “the Agreement” or “this Agreement” shall be
deemed to include references to each of the Exhibits to this Agreement. To the
extent that the terms of this Agreement (including the Exhibits to this
Agreement) provide that your rights or obligations set forth in this Agreement
(including the Exhibits to this Agreement) are to be determined


9

--------------------------------------------------------------------------------




under, or are to be subject to, the terms of any other plan or other document,
this Agreement (including the Exhibits to this Agreement) shall be deemed to
incorporate by reference such plan or other document.
5.9.    Counterparts. This Agreement may be executed in more than one
counterpart, but all of which together will constitute one and the same
agreement.
If you accept the terms of this Agreement, please indicate your acceptance by
signing and returning a copy of this Agreement to the undersigned, along with a
signed copy of Exhibit A (First Release) and a signed copy of Exhibit B (Second
Release) within the time period specified on or after your Separation Date.
Very truly yours,


 
Assured Guaranty Ltd. and its Affiliates
 
 
 
 
 
By:
/s/ Dominic Frederico
 
 
Name: Dominic Frederico
 
 
Its: President and Chief Executive Officer



Accepted and agreed:
 
 
 
 
 
Date:     November 1, 2017                
 
 
 
 
 
/s/ James M. Michener
 
 
Name: James M. Michener
 
 





10

--------------------------------------------------------------------------------





Offer Date: November 1, 2017
EXHIBIT A
RELEASE AND WAIVER
1. This document is attached to, is incorporated into, and forms a part of, the
retirement agreement dated November 1, 2017 (the “Agreement”) by and between
James M. Michener (the “Executive”) and Assured Guaranty Ltd. (the “Company”).
The Executive, on behalf of himself and the other Executive Releasors, releases
and forever discharges the Company and the other Company Releasees from any and
all Claims which the Executive now has or claims, or might hereafter have or
claim (or the other Executive Releasors may have, to the extent that it is
derived from a Claim which the Executive may have), against the Company
Releasees based upon or arising out of any matter or thing whatsoever, occurring
or arising on or before the date of this Release and Waiver, including, but not
limited to, Claims that arise out of or relate to the Executive’s employment by
the Company and its Affiliates as defined in the Agreement and/or the
Executive’s termination or resignation therefrom. However, nothing in this
Release and Waiver shall constitute a release of any Claims of the Executive (or
other Executive Releasors) for a breach by the Company of the Agreement; or
purport to release any claims which may not lawfully be released.
2. For purposes of this Release and Waiver, the terms set forth below shall have
the following meanings:
(a)
The term “Agreement” shall include the Agreement and the Exhibits thereto, and
including the plans and arrangements under which the Executive is entitled to
benefits in accordance with the Agreement and the Exhibits.

(b)
The term “Claims” shall include (except for claims for breach of the Agreement)
any and all rights, claims, demands, debts, dues, sums of money, accounts,
attorneys’ fees, complaints, judgments, executions, actions and causes of action
of any nature whatsoever, known or unknown, cognizable at law or equity, shall
include claims related to pay, commission, hours, bonuses, pension, disability,
physical or mental affliction, benefits including vacation days and payment for
unused vacation, reimbursement for expenses, terms and conditions of employment
and claims of discrimination on account of age, race, color, sex, sexual
harassment, sexual orientation, marital status, disability, national origin,
citizenship, religion, or retaliation and shall include, without limitation,
claims arising under (or alleged to have arisen under) (i) the Age
Discrimination in Employment Act of 1967, as amended; (ii) Title VII of the
Civil Rights Act of 1964, as amended; (iii) The Civil Rights Act of 1991; (iv)
Section 1981 through 1988 of Title 42 of the United States Code, as amended; (v)
the Employee Retirement Income Security Act of 1974, as amended; (vi) The
Immigration Reform Control Act, as amended; (vii) The Americans with
Disabilities Act of 1990, as amended; (viii) The National Labor Relations Act,
as amended; (ix) The Fair Labor Standards Act, as amended; (x) The Occupational
Safety and Health Act, as amended; (xi) The Family and Medical Leave Act of
1993; (xii) the Sarbanes-Oxley Act; (xiii) the federal Worker Adjustment and
Retraining Notification Act and any similar state laws; (xiv) any state
antidiscrimination law; (xv) any state or local wage and hour law; (xvi) any
other local, state or federal law, regulation or ordinance; (xvii) any
whistleblower law; (xviii) any public policy, contract, tort, or common law; or
(xix) any allegation for costs, fees, or other expenses including attorneys’
fees incurred in these matters. (Executive specifically releases any claim based
on any amendment to the laws referenced, whenever such amendment was enacted,
and specifically releases any claim under the Lily Ledbetter Fair Pay Act and
any new laws enacted after January 1, 2009. Executive does not, however, release
any claim which the statute provides may not be released under any
circumstances.)



Exhibit A - Page1





--------------------------------------------------------------------------------




(c)
The term “Company Releasees” shall include the Company and its Affiliates, and
their officers, directors, trustees, members, representatives, agents,
employees, shareholders, partners, attorneys, assigns, administrators and
fiduciaries under any employee benefit plan of the Company and its Affiliates,
and insurers, and their predecessors and successors.

(d)
The term “Executive Releasors” shall include the Executive, and his family,
heirs, executors, representatives, agents, insurers, administrators, successors,
assigns, and any other person claiming through the Executive.

3. The following provisions are applicable to and made a part of the Agreement
and this Release and Waiver:
(a)
By this Release and Waiver, the Executive Releasors do not release or waive any
right or claim which they may have which arises after the date of execution of
this Release and Waiver.

(b)
In exchange for this Release and Waiver, the Executive hereby acknowledges that
he has received separate consideration beyond that to which he is otherwise
entitled under the Company’s policy or applicable law.

(c)
The Company hereby expressly advises the Executive to consult with an attorney
of his choosing prior to executing this Release and Waiver.

(d)
The Executive has twenty-one (21) days from the Offer Date to consider whether
or not to execute this Release and Waiver. In the event of such execution, the
Executive has a further period of seven (7) days from the date of said execution
in which to revoke said execution. This Release and Waiver will not become
effective until expiration of such revocation period.

(e)
This Release and Waiver, and the commitments and obligations of all parties
under the Agreement:

(i) shall become final and binding immediately following the expiration of the
Executive’s right to revoke the execution of this Release and Waiver in
accordance with paragraph 2(d) of this Exhibit A;
(ii) shall not become final and binding until the expiration of such right to
revoke; and
(iii) shall not become final and binding if the Executive revokes such
execution.
4. The Executive hereby acknowledges that he has carefully read and understands
the terms of the Agreement and this Release and Waiver and each of his rights as
set forth therein.


                            
_____________________________
James M. Michener


Date: _______________________




[Signature page to Exhibit A: Executive Release and Waiver]


Exhibit A - Page2





--------------------------------------------------------------------------------





EXHIBIT B
RELEASE AND WAIVER
1. This document is attached to, is incorporated into, and forms a part of, the
retirement agreement dated November 1, 2017 (the “Agreement”) by and between
James M. Michener (the “Executive”) and Assured Guaranty Ltd. (the “Company”).
The Executive, on behalf of himself and the other Executive Releasors, releases
and forever discharges the Company and the other Company Releasees from any and
all Claims which the Executive now has or claims, or might hereafter have or
claim (or the other Executive Releasors may have, to the extent that it is
derived from a Claim which the Executive may have), against the Company
Releasees based upon or arising out of any matter or thing whatsoever, occurring
or arising on or before the date of this Release and Waiver, including, but not
limited to, Claims that arise out of or relate to the Executive’s employment by
the Company and its Affiliates as defined in the Agreement and/or the
Executive’s termination or resignation therefrom. However, nothing in this
Release and Waiver shall constitute a release of any Claims of the Executive (or
other Executive Releasors) for a breach by the Company of the Agreement; or
purport to release any claims which may not lawfully be released.
2. For purposes of this Release and Waiver, the terms set forth below shall have
the following meanings:
(a)
The term “Agreement” shall include the Agreement and the Exhibits thereto, and
including the plans and arrangements under which the Executive is entitled to
benefits in accordance with the Agreement and the Exhibits.

(b)
The term “Claims” shall include (except for claims for breach of the Agreement)
any and all rights, claims, demands, debts, dues, sums of money, accounts,
attorneys’ fees, complaints, judgments, executions, actions and causes of action
of any nature whatsoever, known or unknown, cognizable at law or equity, shall
include claims related to pay, commission, hours, bonuses, pension, disability,
physical or mental affliction, benefits including vacation days and payment for
unused vacation, reimbursement for expenses, terms and conditions of employment
and claims of discrimination on account of age, race, color, sex, sexual
harassment, sexual orientation, marital status, disability, national origin,
citizenship, religion, or retaliation and shall include, without limitation,
claims arising under (or alleged to have arisen under) (i) the Age
Discrimination in Employment Act of 1967, as amended; (ii) Title VII of the
Civil Rights Act of 1964, as amended; (iii) The Civil Rights Act of 1991; (iv)
Section 1981 through 1988 of Title 42 of the United States Code, as amended; (v)
the Employee Retirement Income Security Act of 1974, as amended; (vi) The
Immigration Reform Control Act, as amended; (vii) The Americans with
Disabilities Act of 1990, as amended; (viii) The National Labor Relations Act,
as amended; (ix) The Fair Labor Standards Act, as amended; (x) The Occupational
Safety and Health Act, as amended; (xi) The Family and Medical Leave Act of
1993; (xii) the Sarbanes-Oxley Act; (xiii) the federal Worker Adjustment and
Retraining Notification Act and any similar state laws; (xiv) any state
antidiscrimination law; (xv) any state or local wage and hour law; (xvi) any
other local, state or federal law, regulation or ordinance; (xvii) any
whistleblower law; (xviii) any public policy, contract, tort, or common law; or
(xix) any allegation for costs, fees, or other expenses including attorneys’
fees incurred in these matters. (Executive specifically releases any claim based
on any amendment to the laws referenced, whenever such amendment was enacted,
and specifically releases any claim under the Lily Ledbetter Fair Pay Act and
any new laws enacted after January 1, 2009. Executive does not, however, release
any claim which the statute provides may not be released under any
circumstances.)



Exhibit B - Page1



--------------------------------------------------------------------------------




(c)
The term “Company Releasees” shall include the Company and its Affiliates, and
their officers, directors, trustees, members, representatives, agents,
employees, shareholders, partners, attorneys, assigns, administrators and
fiduciaries under any employee benefit plan of the Company and its Affiliates,
and insurers, and their predecessors and successors.

(d)
The term “Executive Releasors” shall include the Executive, and his family,
heirs, executors, representatives, agents, insurers, administrators, successors,
assigns, and any other person claiming through the Executive.

3. The following provisions are applicable to and made a part of the Agreement
and this Release and Waiver:
(a)
By this Release and Waiver, the Executive Releasors do not release or waive any
right or claim which they may have which arises after the date of execution of
this Release and Waiver.

(b)
In exchange for this Release and Waiver, the Executive hereby acknowledges that
he has received separate consideration beyond that to which he is otherwise
entitled under the Company’s policy or applicable law.

(c)
The Company hereby expressly advises the Executive to consult with an attorney
of his choosing prior to executing this Release and Waiver.

(d)
The Executive has had at least twenty-one (21) days from the Offer Date to
consider whether or not to execute this Release and Waiver. In the event of such
execution, the Executive has a further period of seven (7) days from the date of
said execution in which to revoke said execution. This Release and Waiver will
not become effective until expiration of such revocation period.

(e)
This Release and Waiver, and the commitments and obligations of all parties
under the Agreement:

(i) shall become final and binding immediately following the expiration of the
Executive’s right to revoke the execution of this Release and Waiver in
accordance with paragraph 2(d) of this Exhibit B;
(ii) shall not become final and binding until the expiration of such right to
revoke; and
(iii) shall not become final and binding if the Executive revokes such
execution.
4. The Executive hereby acknowledges that he has carefully read and understands
the terms of the Agreement and this Release and Waiver and each of his rights as
set forth therein.


                            
_____________________________
James M. Michener


Date: _______________________








[Signature page to Exhibit B: Executive Release and Waiver]


Exhibit B - Page2



--------------------------------------------------------------------------------





EXHIBIT C
2018 RSU GRANT AGREEMENT FOR MICHENER


Executive Restricted Stock Unit Agreement under
Assured Guaranty Ltd. 2004 Long-Term Incentive Plan
THIS AGREEMENT is effective as of the Grant Date (as defined in Section 1), and
is by and between the Participant and Assured Guaranty Ltd. (the "Company").
WHEREAS, the Company maintains the Assured Guaranty Ltd. 2004 Long-Term
Incentive Plan (the "Plan"), and the Participant has been selected by the
committee administering the Plan (the "Committee") to receive a Restricted Stock
Unit Award under the Plan;
WHEREAS, the Company and the Participant have entered into a separation
agreement dated November 1, 2017 (the “Separation Agreement”); and
NOW, THEREFORE, IT IS AGREED, by and between the Company and the Participant, as
follows:
1. Terms of Award. The following words and phrases used in this Agreement shall
have the meanings set forth in this Section 1:
(a)
The "Participant" is James M. Michener.

(b)
The "Grant Date" is [_________], 2018.

(c)
The number of “Covered Units” granted under this Agreement is _____ Units. Each
“Unit” represents the right to receive one share of Stock on the Delivery Date,
subject to the terms of this Agreement and the Plan.

(d)
The “First Delivery Date” with respect to fifty percent (50%) of the Covered
Units shall be the earliest to occur of: (i) the first anniversary of the Grant
Date; (ii) the Participant’s death; and (iii) the date on which the Participant
becomes Permanently Disabled.

(e)
The “Second Delivery Date” with respect to the remaining fifty percent (50%) of
the Covered Units shall be the earliest to occur of: (i) the second anniversary
of the Grant Date; (ii) the Participant’s death; and (iii) the date on which the
Participant becomes Permanently Disabled.

Other words and phrases used in this Agreement are defined pursuant to Section
21, elsewhere in this Agreement, the Separation Agreement or the Plan.
2.     Restricted Stock Unit Award. This Agreement specifies the terms of the
"Restricted Stock Unit Award" granted to the Participant.
3.     Restricted Period. Subject to Section 4 below, with respect to all
Covered Units, the "Restricted Period" for the Covered Units shall begin on the
Grant Date and end on the earlier to occur of (i) the Retirement Date; or (ii) a
Vesting Change in Control. The Committee, in its sole discretion, may accelerate
the end of the Restricted Period.
4.     Termination of Employment. Except as otherwise provided in this Section
4, if the Participant’s Date of Termination occurs for any reason prior to the
completion of the Restricted Period,


Exhibit C - Page1



--------------------------------------------------------------------------------




all Covered Units for which the Vesting Date is on or after such Date of
Termination shall be immediately forfeited.
(a)
Death or Disability. If the Participant’s Date of Termination occurs due to the
Participant’s death or Disability prior to the last day of the Restricted
Period, the Restricted Period for all Covered Units for which the Vesting Date
is on or after such Date of Termination shall immediately lapse upon such Date
of Termination.

(b)
Qualifying Termination Before a Change in Control. If the Participant’s Date of
Termination occurs due to a Qualifying Termination prior to the last day of the
Restricted Period and prior to the date of a Change in Control, then the
Participant shall be treated as if his Date of Termination had not occurred
prior to the last day of the Restricted Period, subject to the Participant not
engaging in any Competitive Activity prior to the last day of the Restricted
Period and subject to the Participant signing and not revoking a general release
and waiver of all claims against the Company as required by Section 7.1 of the
Severance Plan. If such release is not effective within the sixty-day period
required by Section 7.1 of the Severance Plan or in the event that the
Participant engages in a Competitive Activity prior to the last day of the
Restricted Period, the Participant shall immediately forfeit all of the Covered
Units.

(c)
Qualifying Termination On or After a Change in Control. If the Participant’s
Date of Termination occurs due to a Qualifying Termination prior to the last day
of the Restricted Period but on or after the date of a Change in Control that is
not a Vesting Change in Control, then the Participant shall be treated as if his
Date of Termination had not occurred prior to the last day of the Restricted
Period subject to the Participant signing and not revoking a general release and
waiver of all claims against the Company as required by Section 7.1 of the
Severance Plan. If such release is not effective within the sixty-day period
required by Section 7.1 of the Severance Plan, the Participant shall immediately
forfeit all of the Covered Units.

5.     First Delivery Date. On the First Delivery Date, the Participant shall
receive a number of shares of Stock in settlement of his or her Restricted Stock
Unit Award. The number of shares of Stock that a Participant shall receive on
the First Delivery Date shall be equal the number of Covered Units (which have
not previously been forfeited or cancelled) multiplied by fifty percent (50%).
Shares of Stock received by a Participant pursuant to this Section 5 shall be
free of restrictions otherwise imposed by this Agreement and the Plan; provided,
however that the shares of Stock shall remain subject to the terms of this
Agreement expressly applicable after such Delivery Date (including, without
limitation, Section 12).
6.     Second Delivery Date. On the Second Delivery Date, the Participant shall
receive a number of shares of Stock in settlement of his or her Restricted Stock
Unit Award. The number of shares of Stock that a Participant shall receive on
the Second Delivery Date shall be equal the number of Covered Units (which have
not previously been forfeited or cancelled or settled pursuant to Section 5).
Shares of Stock received by a Participant pursuant to this Section 5 shall be
free of restrictions otherwise imposed by this Agreement and the Plan; provided,
however that the shares of Stock shall remain subject to the terms of this
Agreement expressly applicable after such Delivery Date (including, without
limitation, Section 12). As of the Second Delivery Date and settlement of the
Restricted Stock Unit Award pursuant to this Section 6, all Covered Units (which
have not previously been forfeited or cancelled) shall be cancelled.
7.     Change in Control. In the event of a Change in Control, the Company, or
the entity that is the surviving entity or successor to the Company following
such transaction, may elect to (a) to continue this Restricted Stock Unit Award
subject to the terms of this Agreement and the Plan and subject to such


Exhibit C - Page2



--------------------------------------------------------------------------------




adjustments, if any, by the Committee as permitted by Section 5.2(f) of the
Plan; or (b), if the Change in Control also satisfies the definition of “change
in control event” as set forth in Treas. Reg. 1.409A-3(i)(5), to terminate this
Restricted Stock Unit Award and distribute shares of Stock consistent with
Treas. Reg. 1.409A-3(j)(4)(ix)(B). In the event that the Company or its
successor chooses to terminate this award and make a distribution of shares of
Stock as provided in clause (b) of the previous sentence (in which case the
Change in Control is a Vesting Change in Control), the payment amount
attributable to dividends as described in and determined pursuant to Section 10
shall be determined as if the date of the Vesting Change in Control were the
Second Delivery Date and the number of shares of Stock to be delivered pursuant
to Section 6 shall be calculated as if the date of such Vesting Change in
Control were the Second Delivery Date and the shares of Stock received by a
Participant pursuant to this Section 7 shall be free of restrictions otherwise
imposed by this Agreement and the Plan; provided, however that the shares of
Stock shall remain subject to the terms of this Agreement expressly applicable
after the Delivery Date (including, without limitation, Section 12).
8.     Withholding. All deliveries and distributions of shares of Stock under
this Agreement are subject to withholding of all applicable taxes. At the
election of the Participant, and subject to such rules and limitations as may be
established by the Committee from time to time, such withholding obligations may
be satisfied through the surrender of shares of Stock which the Participant
already owns, or to which the Participant is otherwise entitled under the Plan;
provided, however, that such shares of Stock may be used to satisfy not more
than the maximum individual tax rate for the Participant in applicable
jurisdiction for such Participant (based on the applicable rates of the relevant
tax authorities (for example, federal, state, and local), including the
Participant’s share of payroll or similar taxes, as provided in tax law,
regulations, or the authority’s administrative practices, not to exceed the
highest statutory rate in that jurisdiction, even if that rate exceeds the
highest rate that may be applicable to the specific Participant).
9.     Transferability. Except as otherwise provided by the Committee, the
Restricted Stock Unit Award (and Covered Units subject to this award) may not be
sold, assigned, transferred, pledged or otherwise encumbered during the
Restricted Period.
10.     Dividends. To the extent that the Covered Units have not otherwise been
forfeited or cancelled prior to the First Delivery Date, the Participant will be
paid a cash payment on the First Delivery Date equal to the number of shares of
Stock delivered pursuant to Section 5 multiplied by the total amount of dividend
payments made in relation to one share of Stock with respect to record dates
occurring during the period between the Grant Date and the First Delivery Date.
To the extent that the Covered Units have not otherwise been forfeited or
cancelled prior to the Second Delivery Date, the Participant will be paid a cash
payment on the Second Delivery Date equal to the number of shares of Stock
delivered pursuant to Section 6 multiplied by the total amount of dividend
payments made in relation to one share of Stock with respect to record dates
occurring during the period between the Grant Date and the Second Delivery Date.
11.     Voting. The Participant shall not be a shareholder of record with
respect to the Covered Units and shall have no voting rights with respect to the
Covered Units during the Restricted Period or prior to the delivery of shares of
Stock pursuant to Section 5 or 6 or Exhibit A.
12.     Cancellation and Rescission of Restricted Stock Unit Award.
(a)
The Committee may cancel, rescind, suspend, withhold or otherwise limit or
restrict the Restricted Stock Unit Award at any time if the Participant engages
in any "Competitive Activity" or, in the case of a Participant whose Date of
Termination has occurred due to Retirement, if the Participant engages in any
Post-Retirement Activity.



Exhibit C - Page3



--------------------------------------------------------------------------------




(b)
Immediately prior to the First Delivery Date and Second Delivery Date and prior
to the transfer of the shares of Stock to the Participant, the Participant shall
certify, to the extent required by the Committee, in a manner acceptable to the
Committee, that the Participant is not engaging and has not engaged in any
Competitive Activity and, in the case of a Participant whose Date of Termination
has occurred due to Retirement, that the Participant is not engaging and has not
engaged in any Post-Retirement Activity. In the event a Participant has engaged
in any Competitive Activity or, if applicable, any Post-Retirement Activity,
prior to, or during the twelve months after, the later to occur of the Second
Delivery Date or the last day of the Restricted Period (the “Restrictive
Covenant Period”) with respect to any Covered Units, the right to delivery of
shares with respect to such Covered Units may be rescinded by the Committee
within two years of the last day of the Restrictive Covenant Period. In the
event of any such rescission, the Participant shall pay to the Company the
amount of any gain realized as a result of the prior delivery of shares
applicable to the rescinded Covered Units, in such manner and on such terms and
conditions as may be required by the Company, and the Company shall be entitled
to set-off against the amount of any such gain any amount owed to the
Participant by the Company and/or Subsidiary.

13.     Heirs and Successors. Subject to Section 6, this Agreement shall be
binding upon, and inure to the benefit of, the Company and its successors and
assigns, and upon any person acquiring, whether by merger, consolidation,
purchase of assets or otherwise, all or substantially all of the Company's
assets and business. If any benefits deliverable to the Participant under this
Agreement have not been delivered at the time of the Participant's death, such
benefits shall be delivered to the Designated Beneficiary, in accordance with
the provisions of this Agreement and the Plan. The "Designated Beneficiary"
shall be the beneficiary or beneficiaries designated by the Participant in a
writing filed with the Committee in such form and at such time as the Committee
shall require. If a deceased Participant fails to designate a beneficiary, or if
the Designated Beneficiary does not survive the Participant, any rights that
would have been exercisable by the Participant and any benefits distributable to
the Participant shall be distributed to the legal representative of the estate
of the Participant. If a deceased Participant designates a beneficiary and the
Designated Beneficiary survives the Participant but dies before the complete
distribution of benefits to the Designated Beneficiary under this Agreement,
then any benefits distributable to the Designated Beneficiary shall be
distributed to the legal representative of the estate of the Designated
Beneficiary.
14.     Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of this Agreement by the Committee and
any decision made by it with respect to this Agreement is final and binding on
all persons. The Committee shall have the authority to obtain such information
from the Participant (including tax return information) as it determines may be
necessary to confirm that the Participant is in compliance with the requirements
applicable to Competitive Activity, and if the Participant fails to provide such
information, the Committee may conclude that the Participant is not in
compliance with such requirements.
15.     Recoupment and Plan Provisions Govern.
(a)
Notwithstanding anything in this Agreement to the contrary, the Participant’s
rights with respect to the Restricted Stock Unit Award shall be subject to the
Assured Guaranty Ltd. Executive Officer Recoupment Policy as amended and
restated on November 3, 2015 and as further amended from time to time.



Exhibit C - Page4



--------------------------------------------------------------------------------




(b)
Notwithstanding anything in this Agreement to the contrary, this Agreement shall
be subject to the terms of the Plan, a copy of which may be obtained by the
Participant from the office of the Secretary of the Company; and this Agreement
is subject to all interpretations, amendments, rules and regulations promulgated
by the Committee from time to time pursuant to the Plan.

16.     Not an Employment Contract. The Restricted Stock Unit Award will not
confer on the Participant any right with respect to continuance of employment or
other service with the Company or any Subsidiary, nor will it interfere in any
way with any right the Company or any Subsidiary would otherwise have to
terminate or modify the terms of such Participant's employment or other service
at any time.
17.     Notices. Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt. Notices shall be
directed, if to the Participant, at the Participant's address indicated by the
Company's records, or if to the Company, at the Company's principal executive
office.
18.     Fractional Shares. In lieu of issuing a fraction of a share, resulting
from an adjustment of the Restricted Stock Unit Award pursuant to the Plan or
otherwise, the Company will be entitled to pay to the Participant an amount
equal to the fair market value of such fractional share.
19.     Deemed Acceptance. If the Participant wishes to decline this Award, the
Participant must reject this Agreement prior to the earlier to occur of (i) the
last day of the Restricted Period and (ii) the one-year anniversary of the Grant
Date (the earlier of such dates referred to as the “Acceptance Date”). If the
Agreement has not been rejected prior to the Acceptance Date, the Participant
will be deemed to have automatically accepted this Award and the terms and
conditions set forth in this Agreement.
20.     Amendment. This Agreement may be amended in accordance with the
provisions of the Plan, and may otherwise be amended by written agreement of the
Participant and the Company without the consent of any other person.
21.     Definitions. For purposes of this Agreement, words and phrases shall be
defined as follows:
(a)
Change in Control. The term "Change in Control" shall be defined as set forth in
the Plan.

(b)
Competitive Activity. The term “Competitive Activity” shall mean (i) the
Participant’s engaging in an activity, directly or indirectly, whether as an
employee, consultant, partner, principal, agent, distributor, representative,
stockholder (except as a less than one percent stockholder of a publicly traded
company or a less than five percent stockholder of a privately held company) or
otherwise, within the United States, Bermuda, or the Cayman Islands, if such
activities involve insurance or reinsurance of United States based entities or
risks that are competitive with the financial guaranty insurance business then
being conducted by the Company or any affiliate and which, during the period
covered by the Participant's employment, were conducted by the Company or any
affiliate; or (ii) the Participant’s engaging in any activity, directly or
indirectly, whether on behalf of himself or herself or any other person or
entity (x) to solicit any client and/or customer of the Company or any affiliate
or (y) to hire any employee or former employee of the Company or any present or
former affiliate of the Company or encourage any employee of the Company or
affiliate to leave the employ of the Company or affiliate; or (iii) the
Participant’s violation of Section 7.3 of the Severance Plan (relating to
confidentiality).



Exhibit C - Page5



--------------------------------------------------------------------------------




(c)
Date of Termination. A Participant's "Date of Termination" means, with respect
to an employee, the date on which the Participant's employment with the Company
and Subsidiaries terminates for any reason, and with respect to a Director, the
date immediately following the last day on which the Participant serves as a
Director; provided that a Date of Termination shall not be deemed to occur by
reason of a Participant's transfer of employment between the Company and a
Subsidiary or between two Subsidiaries; further provided that a Date of
Termination shall not be deemed to occur by reason of a Participant's cessation
of service as a Director if immediately following such cessation of service the
Participant becomes or continues to be employed by the Company or a Subsidiary,
nor by reason of a Participant's termination of employment with the Company or a
Subsidiary if immediately following such termination of employment the
Participant becomes or continues to be a Director; and further provided that a
Participant's employment shall not be considered terminated while the
Participant is on a leave of absence from the Company or a Subsidiary approved
by the Participant's employer.

(d)
Director. The term "Director" means a member of the Board of Directors of
Assured Guaranty, Ltd., who may or may not be an employee of the Company or a
Subsidiary.

(e)
Disability. The Participant shall be considered to have a "Disability" during
the period in which the Participant is unable, by reason of a medically
determinable physical or mental impairment, to engage in any substantial gainful
activity, which condition, in the opinion of a physician selected by the
Committee, is expected to have a duration of not less than 120 days.

(f)
Permanent Disability. The Participant shall be considered to be “Permanently
Disabled” if he would be treated as “disabled” in accordance with the provisions
of Treas. Reg. §1.409A-3(i)(4).

(g)
Post-Retirement Activity. The term “Post-Retirement Activity” shall mean the
Participant’s provision of significant commercial or business services to any
one or more persons or entities, regardless of whether such entity is owned or
controlled by the Participant; provided that the Participant’s devotion of
reasonable time to the supervision of his personal investments, and activities
involving professional, charitable, community, educational, religious and
similar types of organizations, speaking engagements, membership on the boards
of directors of other organizations, and similar types of activities shall not
be considered Post-Retirement Activity, to the extent that the Committee, in its
discretion, determines that such activities are consistent with the
Participant’s Retirement. At the request of the Participant, the Committee shall
determine whether a proposed activity of the Participant will be considered a
Post-Retirement Activity for purposes of this Agreement. Such request shall be
accompanied by a description of the proposed activities, and the Participant
shall provide such additional information as the Committee may determine is
necessary to make the determination. Such a determination shall be made
promptly, but in no event more than 30 days after the written request, together
with any additional information requested of the Participant, is delivered to
the Committee.

(h)
Pro-Rata Fraction. The term “Pro-Rata Fraction” shall mean a fraction, the
numerator of which shall be equal to the number of days between the Grant Date
and the Participant’s Date of Termination and the denominator of which shall be
1095.

(i)
Qualifying Termination. The term “Qualifying Termination” is defined in Section
1 of the Severance Plan.

(j)
Retirement. The term “Retirement” means the occurrence of a Participant’s Date
of Termination due to the voluntary termination of employment on the Retirement
Date.



Exhibit C - Page6



--------------------------------------------------------------------------------




(k)
Severance Plan. The term “Severance Plan” shall mean the Assured Guaranty Ltd.
Executive Severance Plan.

(l)
Vesting Change in Control. The term “Vesting Change in Control” shall mean the
date of a Change in Control where this Restricted Stock Unit Award is terminated
pursuant to Section 6(b) of this Agreement.

IN WITNESS WHEREOF, the Participant has executed the Agreement, and the Company
has caused this Agreement to be executed in its name and on its behalf, all as
of the Grant Date.
                
_________________________
Assured Guaranty Ltd.


I hereby agree to all the terms, restrictions and conditions set forth in the
Agreement:
                        
_________________________
Participant






Exhibit C - Page7



--------------------------------------------------------------------------------





EXHIBIT D
TREATMENT OF OUTSTANDING GRANTS UNDER LTIP


Type of Compensation
Base Amount
Payment/Vesting Date
Comments*
2014 PRP Grant
$157,500 (2014-2017 tranche – represents vesting of 50% of award)
Final distribution to be paid in cash by March 15, 2018.
Actual amount to be paid subject to satisfaction of the performance conditions
in listed in PRP grant agreement as determined by Compensation Committee prior
to payment date.


2015 RSU Grant
17,592 units
Distribution of shares in February 2018
Cash payment for dividend equivalents, if any, following distribution. In the
event of a termination of employment for any reason prior to distribution, right
to vesting and distribution determined in accordance with the award agreement
terms.
2016 RSU Grant
20,593 units
Award to be vested upon Retirement Date determined as total number of units
multiplied by the pro-rata fraction (1040/1095). Final distribution of shares
will occur within 60 days of Retirement Date.
Cash payment for dividend equivalents, if any, following distribution. In the
event of a termination of employment for any reason prior to Retirement Date,
right to vesting and distribution determined in accordance with the award
agreement terms.
2017 RSU Grant
12,594 units
Award to be vested upon Retirement Date determined as total number of units
multiplied by the pro-rata fraction (677/1095). Final distribution of shares
will occur within 60 days of Retirement Date.
Cash payment for dividend equivalents, if any, following distribution. In the
event of a termination of employment for any reason prior to Retirement Date,
right to vesting and distribution determined in accordance with the award
agreement terms.
2015 PSU Grant
17,592 units
Distribution of shares in February 2018 (performance goal has already been
reached at 200%).
In the event of a termination of employment for any reason prior to
distribution, right to vesting and distribution determined in accordance with
the award agreement terms.
2016 PSU Grant
20,593 units
Award to be vested upon Retirement Date (performance goal has already been
reached at 200%) determined as total number of units multiplied by 200% and by
the pro-rata fraction (1040/1095). Final distribution of shares will occur
within 60 days of Retirement Date.
In the event of a termination of employment for any reason prior to Retirement
Date, right to vesting and distribution determined in accordance with the award
agreement terms.
2017 PSU Grant
12,594 units
Award to be vested following Retirement Date determined as if Executive remained
employed multiplied by the pro-rata fraction (677/1095). Pursuant to original
grant agreement, distribution of earned and vested shares as of Retirement Date
will occur within sixty days following Retirement Date. Final distribution of
any additional shares earned after Retirement Date won’t occur until February
2020.
Unvested units to be converted to restricted stock following Retirement Date
pursuant to terms of award agreement with vesting of restricted stock subject to
terms of award agreement. In the event of a termination of employment for any
reason prior to Retirement Date, right to vesting and distribution determined in
accordance with the award agreement terms.
Actual amount to be paid depends on actual performance through performance
period. Units may vest up to 200% depending on actual performance as determined
by Compensation Committee prior to distribution date.



*Note that all awards are subject to forfeiture and/or clawback in the event of
violation of certain restrictive covenants.












724839828


Exhibit C - Page 1

